Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 10, 2017

                                     No. 04-16-00491-CV

                                   Sam LAJZEROWICZ,
                                        Appellant

                                              v.

                                  Estelita LAJZEROWICZ,
                                            Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2006-CI-16638
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER

      Appellant’s second motion for extension of time to file the appellant’s brief is granted.
We order the appellant to file the appellant’s brief by February 8, 2017.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court